DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/17/2022 has been entered.  Claims 1 and 4 have been amended and Claims 8-9 have been added.  Claims 1-9 are currently pending in the application.  The amendment overcomes each objection and interpretation under 35 U.S.C. 112(f) previously set forth in the Non-Final Office Action of 7/20/2022.

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 10/17/2022, with respect to the rejection(s) of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding the first region of the second circuit board being an inclined surface that is oblique to an endoscope axis, WO 2016092986 A1 by Motohara et al. (hereinafter “Motohara”) does not disclose this limitation.  However, JP H11276424 A by Komi (hereinafter “Komi”) teaches an endoscope with insertion section 2 having a central axis A1.  An observation unit 27 includes an objective lens group 21, an image pickup device 24, and a circuit board 25 connected for capturing images.  A distal surface of the image pickup device 24 is positioned against prism 23, in a bent direction with respect to the optical axis A2.  The circuit board 25 is also in the bent direction and forms an angle α with respect to the central axis A1.
Arguments regarding the applicability of US 20070118019 A1 by Mitani et al. (hereinafter “Mitani”) to the limitations of Claim 1 are considered moot given the new grounds of rejection.  Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016092986 A1 by Motohara et al. (hereinafter “Motohara”) in view of JP H11276424 A by Komi (hereinafter “Komi”).
Regarding Claim 1, Motohara discloses an imaging unit (image pickup unit 10; [0032]; Fig. 2), the imaging unit comprising: 
a semiconductor package (semiconductor package 20) including a light receiving surface arranged perpendicularly to the optical axis of the lens unit (surface at the f0 plane; [0034]; Figs. 2-3), the semiconductor package including an image sensor configured to convert an optical image formed by the lens unit into an image signal (image pickup element 20b); 
a first circuit board (circuit board 30) on which an electronic part is mounted (electronic components 51 and 52; [0032]; Fig. 3), the first circuit board including a front surface and a rear surface, the front surface of the first circuit board being connected to a rear surface of the semiconductor package (f3 surface of circuit board 30 connected f2 surface of the image pickup element 20b; [0032-35]; Fig. 3), the rear surface of the first circuit board being provided with a second connecting electrode (connection electrode 33 on surface f4 of the circuit board 30; [0032]; Fig. 3); 
a second circuit board (circuit board 40) including: 
a first region including a third connecting electrode connected to the second connecting electrode (connection electrode 41 on the f5 surface joined to connection electrode 33; [0037-39]; Figs. 3-4), and 
a second region including a cable connecting electrode to which a cable is connected (connection electrode 42 on faces f6 and f7 to connect cable 60; [0040]; Figs. 3-4).
However, Motohara does not positively disclose the imaging unit used in an oblique-viewing endoscope in which an endoscope axis extending in a longitudinal direction of a distal end portion of the oblique-viewing endoscope and an optical axis of a lens unit cross, the optical axis extending in an observation direction, and the first region of the second circuit board being an inclined surface that is oblique to an endoscope axis.
Komi teaches an endoscope with insertion section 2 having a central axis A1.  An observation unit 27 includes an objective lens group 21, an image pickup device 24, and a circuit board 25 connected for capturing images.  The observation unit 27 is positioned in through hole 12 of the insertion portion along an optical axis A2, which is set at a predetermined angle θ with respect to the central axis A1 as shown in Fig. 2.  A distal surface of the image pickup device 24 is positioned against prism 23, in a bent direction with respect to the optical axis A2.  The circuit board 25 is also in the bent direction and forms an angle α with respect to the central axis A1 ([0016, 18-20]; Figs. 2, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohara with the oblique imaging configuration taught be Komi with the benefit of compactly arranging elements of an observation unit for performing perspective imaging (Komi [0023]).
While Komi is relied upon to teach the features of the oblique-viewing endoscope, these elements are not positively recited as features of the imaging unit.
Regarding Claim 2, Motohara as modified by Komi teaches the imaging unit according to claim 1, wherein the first circuit board includes a concave portion in a central portion of the rear surface of the first circuit board, 
the electronic part is mounted in the concave portion (recessed portions on the f4 surface of circuit board 30 for accommodating electronic components 51 and 52; [0032-33]; Fig. 3), and 
the second connecting electrode is arranged around the concave portion (connection electrodes 33 arranged around electronic components 51 and 52; Fig. 3).
Regarding Claim 7, Motohara as modified by Komi teaches the imaging unit according to claim 1, and an insertion portion in which the imaging unit is arranged at a distal end of the insertion portion (imaging unit is arranged in the distal end portion 6a of insertion section 6; [0025]; Fig. 1).
However, Motohara as modified by Komi does not positively teach an oblique-viewing endoscope comprising the imaging unit.  
Komi further teaches an endoscope with insertion section 2 having a central axis A1.  An observation unit 27 includes an objective lens group 21, an image pickup device 24, and a circuit board 25 connected for capturing images.  The observation unit 27 is positioned in through hole 12 of the insertion portion along an optical axis A2, which is set at a predetermined angle θ with respect to the central axis A1 as shown in Fig. 2 ([0016, 18-20]; Figs. 2, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohara with the oblique imaging configuration taught be Komi with the benefit of compactly arranging elements of an observation unit for performing perspective imaging (Komi [0023]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Motohara in view of Komi as applied to claim 1 above, and further in view of US 20140264697 A1 by Nakayama (hereinafter “Nakayama”).
Regarding Claim 3, Motohara as modified by Komi teaches the imaging unit according to claim 1, wherein the second circuit board includes a third region parallel to the endoscope axis (surface f8 of circuit board 40; [0037]; Fig. 3).
However, Motohara as modified by Komi does not teach a holding frame configured to hold the lens unit and the second circuit board is surrounded by the holding frame.  
Nakayama discloses an image pickup unit 2 including a lens unit holder 63 for holding a lens unit 62 accommodated within a shield frame 64.  The shield frame 64 extends to cover the entire image pickup module 1, including a wiring board 30, as shown in Fig. 13 ([0064]; Fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Motohara in view of Komi with the frame configuration taught by Nakayama with the benefit of disposing the image pickup unit at the distal end of an endoscope (Nakayama [0064]).

Allowable Subject Matter
Claims 4-6, 8-9 are allowed.
As detailed in the Non-Final Office Action of 7/20/2022, Claim 4 contains allowable subject matter.  Presently, Claim 4 has been amended to be in independent form including all of the limitations of the base Claim 1.  Therefore, Claim 4 is allowed and Claims 5-6, 8 are allowed as depending from an allowable base claim.
Regarding Claim 9, Motohara discloses an imaging unit (image pickup unit 10; [0032]; Fig. 2), the imaging unit comprising: 
a semiconductor package (semiconductor package 20) including a light receiving surface arranged perpendicularly to the optical axis of the lens unit (surface at the f0 plane; [0034]; Figs. 2-3), the semiconductor package including an image sensor configured to convert an optical image formed by the lens unit into an image signal (image pickup element 20b); 
a first circuit board (circuit board 30) on which an electronic part is mounted (electronic components 51 and 52; [0032]; Fig. 3), the first circuit board including a front surface and a rear surface, the front surface of the first circuit board being connected to a rear surface of the semiconductor package (f3 surface of circuit board 30 connected f2 surface of the image pickup element 20b; [0032-35]; Fig. 3), the rear surface of the first circuit board being provided with a second connecting electrode (connection electrode 33 on surface f4 of the circuit board 30; [0032]; Fig. 3); and
a second circuit board (circuit board 40) including: 
a first region including a third connecting electrode connected to the second connecting electrode (connection electrode 41 on the f5 surface joined to connection electrode 33; [0037-39]; Figs. 3-4), and 
a second region including a cable connecting electrode to which a cable is connected (connection electrode 42 on faces f6 and f7 to connect cable 60; [0040]; Figs. 3-4), 
wherein the second circuit board is a flexible printed board (circuit board 40 can be formed from 
laminated silicon layers; [0037]).
However, Motohara does not positively disclose the imaging unit used in an oblique-viewing endoscope in which an endoscope axis extending in a longitudinal direction of a distal end portion of the oblique-viewing endoscope and an optical axis of a lens unit cross, the optical axis extending in an observation direction, and the second region is bent such that an angle θ formed with the first region is an obtuse angle.
Komi teaches an endoscope with insertion section 2 having a central axis A1.  An observation unit 27 includes an objective lens group 21, an image pickup device 24, and a circuit board 25 connected for capturing images.  The observation unit 27 is positioned in through hole 12 of the insertion portion along an optical axis A2, which is set at a predetermined angle θ with respect to the central axis A1 as shown in Fig. 2.  A distal surface of the image pickup device 24 is positioned against prism 23, in a bent direction with respect to the optical axis A2.  The circuit board 25 is also in the bent direction and forms an angle α with respect to the central axis A1 ([0016, 18-20]; Figs. 2, 4).
Neither Motohara, Komi, nor Nakayama teaches “the second region is bent such that an angle θ formed with the first region is an obtuse angle” as recited in Claim 9.  Further, these limitations were not found to be anticipated in or rendered obvious by the prior art.  Therefore, Claim 9 is allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795